DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered.
Claim 1 is cancelled. Claims 2-20 are examined. 
 
Response to Arguments
Applicant's arguments/Remarks filed 2/28/2022 have been fully considered but they are not persuasive. 
	Applicant’s argument – (page 9-10) Applicant’s argued the lack of teaching regarding the new claim amendment “…based on a confidence level indicating a degree of the matching of the suspect data with cryptographically hashed feature data associated with a first individual of the plurality of individuals…”. Applicant argued prior art Griffin does not teach the newly amendment. Please look at the Remark for further detail. 
Examiner’s response – A review of all the prior arts, Kumhyr (US 2004/0001142), Keiser et al (US 10,050,668) and Griffin (US 2010/0201498), where a review of Kumhyr teaches the newly amendment claim language in paragraphs 0028-0030 and 0040. Please review the Office Action below for detail.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kumhyr (US 2004/0001142) in view of Keiser et al (US 10,050,668) and Griffin (US 2010/0201498).
Claim 2:
Kumhyr (US 2004/0001142) teaches a system (figure 1 teaches a system that is networked; 0019 teaches detail of surveillance network/system with video cameras, server, storage/database, monitoring station, all which are network together) image recognition of criminals, the system comprising:
a plurality of investigator user devices (0021-0022 teaches surveillance system with cameras 104-108, cameras are plurality of investigating devices; 0023 teaches mobile law enforcement officers are also view as investigator);
an image recognition server comprising a processor and a memory (0019-0022 teaches surveillance system with network of video cameras; 0026 teaches pattern recognition system which is view as part of the surveillance system; it is well know that such system compose of processor and requires memories to function); 
wherein the plurality of investigator user devices, the image recognition server, the computing device, and the database are communicatively coupled via a network (0022 teaches database of images recorded; 0041 database with stored characteristic profiles; 0026 teaches biometric such as height, weight, fingerprint, retina patterns, skin, hair color and voice pattern; figure 1 and 0019-0021 teaches cameras(104, 106, 108)/plurality of investigator user devices, recognition system/server taught in 0026, server 110 and computer/computing devices 114 and 116, connected by network 102), and 
wherein the processor of the image recognition server is configured to (0026 teaches pattern recognition systems; 0027 teaches face recognition; 0031 teaches Optical Character Recognition (OCR) for print characters and text; image recognition with stored characteristic profiles in database):
receive suspect data regarding a suspected individual from a first investigator user device (abstract teaches criminal suspect identification by the apparatus and systems; 0004-0005 teaches investigator/law enforcement identifying suspects, but 0008 teaches video surveillance to identifying criminal suspects; 0045 teaches image recognition of suspect(s) such as handheld object/weapons);
match the suspect data stored in database base on a confidence level indicating a degree of the matching of the suspect data with cryptographically feature data associated with a first individual of the plurality of individuals (0028-0030 teaches template (suspect data) in a database degree of similarity (degree of matching) reach a defined threshold (confidence level) regarding a “live” template (first individual), where 0040 teaches tag one specific out of individuals (plurality of individuals)); and 
in response to the matching, transmit an alert to, wherein the alert activates a mobile application on at least one investigator user device in the plurality of investigator user devices to display match data identifying the suspected individual as the first individual of  the plurality of individuals based on the feature data (figure 3 and 0032-0035 teaches event trigger/alert regarding matching of suspect identification by security personnel/investigator monitoring with cameras/devices, data is broadcast to dispatcher (who is view as mobile) with still picture with descriptions; 0023 teaches real time broadcast to mobile law enforcement officers, which means they have mobile device to view the broadcast) associate with the first individual of the plurality of individual (0028-0030 teaches template (suspect data) in a database degree of similarity (degree of matching) reach a defined threshold (confidence level) regarding a “live” template (first individual), where 0040 teaches tag one specific out of individuals (plurality of individuals)).

Kumhyr teaches all the subject matter above, but not the following which is taught by Keiser et al (US 10,050,668):
a computing device in a prison (abstract teaches system and method integrated network devices in controlled-environment facility/jails/prison; figure 1 teaches system in prison; figure 6 teaches detail of system; column 10 starting line 60-65 teaches use of high-definition (HD) cameras);
Kumhyr and Keiser et al are both in the field of image analysis, especially regarding use of surveillance technology, such as cameras with regard to individual of interest such as suspects/inmates, that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Kumhyr by including such computing device of Keiser et al in prison environment since it is particularly well-suited for deployment within controlled-environment facilities disclosed by Keiser et al in column 3 lines 60-67. 


a database that stores cryptographically hashed feature data regarding sets of physical features relating to a plurality of individuals, wherein each set of physical features corresponds to a distinct hash value in the cryptographically hashed feature data (0019 teaches database 120 stored biometric (physical features) with cryptographic hash with private key to uniquely (distinct) identifies the biometrics for individuals; 0017 and 0019 teaches biometric such as fingerprint, iris, retinal scan (physical features); 0026 teaches cryptographically hash belonging to distinct individual of the group (individuals))
of the cryptographically hashed (0019 teaches cryptographically hash for individual features such as fingerprint, iris, retinal scan, each is a cryptographically hashed)
Kumhyr, Keiser et al and Griffin are all the field of image analysis of individual of in a location such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Kumhyr and Keiser et al by Griffin regarding using cryptographically hashed feature data is validated and trust in the signed information is established as disclosed by Griffin in paragraph 0019. 

Claim 3:
Kumhyr teaches:
 The system of claim 2, wherein 
the suspect data comprises data regarding a shape, color, size, position, and intensity of a tattoo or identifying mark for a suspect (0026 teaches biometric data such height, weight, fingerprints, retina patterns, skin and hair color, voice pattern, face that are extracted, where color would include intensity on everything detected/extracted; 0042 teaches scars, tattoos).

Kumhyr teaches:
The system of claim 2, wherein the matching of the suspect data with the feature data further comprises: 
applying a pattern recognition algorithm to the suspect data and the feature data stored in the database (0026 teaches biometric data/features such height, weight, fingerprints, retina patterns, skin and hair color, voice pattern, face that are extracted for biometric pattern recognition system; 0028 teaches compared to templates in a database).
Griffin teach the following subject matter above: 
cryptographically hashed (0019 teaches database 120 stored biometric (physical features) with cryptographic hash with private key to uniquely (distinct) identifies the biometrics for individuals).

Claim 5:
The system of claim 2, wherein the processor is further configured to: 
Kumhyr teaches:
first individual based on the feature data (0026 teaches biometric/features data such as height, weight, fingerprint, retina patterns, skin, hair color and voice pattern)
match the suspect data with the feature data of the first individual (0018 teaches matching clothing, body type, facial feature to speed up identification of the suspect; 0028 teaches matching live template and stored template; figure 3 and 0032 teaches surveillance data matching for suspect information).
Keiser et al teaches:
identify a gang affiliation of the (column 5 lines 55-65 teaches identities store image or resident profile data with gang or criminal affiliation); and
based on the gang affiliation of the first individual (column 5 lines 55-65 teaches identities store image or resident profile data with gang or criminal affiliation of the individual).
Griffin teach the following subject matter above: 
cryptographically hashed (0019 teaches database 120 stored biometric (physical features) with cryptographic hash with private key to uniquely (distinct) identifies the biometrics for individuals)

Claim 6: 
Kumhyr teaches:
The system of claim 2, wherein 
the sets of physical features relating to the plurality of individuals comprise data regarding visual attributes of each individual, wherein the visual attributes of each individual comprise tattoos, piercing, scars, or markings on each individual’s body (0042 teaches characteristics/visual attributes/markings such as tattoo, facial feature, skin, hair and eye color are seen as physical features for each individual; claim 6 teaches scare, tattoo).

Claim 7:
Kumhyr teaches:
The system of claim 6, wherein 
the sets of physical features relating to the plurality of individuals is extracted by image processing of a plurality of photographs of each individual (0009 teaches distinguishing physical characteristics extracted from video information as well as images in the stored video; figure 2 and 0027 teaches sampling captured images for distinctive feature extraction step 202, such template is for a person’s/individual face).

Claim 8:
Kumhyr teaches:
The system of claim 7, further comprising: a
plurality of cameras, wherein each camera is configured to capture a photograph of each individual, resulting in the plurality of photographs of each individual (0020 teaches video cameras 104/106/108 for capturing plurality of images; figure 2 and 0027 teaches sampling of captured images/plurality of images step 201 in timed intervals to create a template of the individual).

Claim 9:
Kumhyr teaches:
The system of claim 8, wherein 
and configured to capture the plurality of photographs of each individual from a plurality of angles in the room (0027 and figure 2 teaches captured images, sample series of images with timed intervals and from slightly different angles for accurate searches).
Keiser et al teaches: 
the plurality of cameras comprise high definition (HD) cameras arranged in a room of the prison (abstract teaches system and method integrated network devices in controlled-environment facility/jails/prison; figure 1 teaches system in prison; figure 6 teaches detail of system; column 10 starting line 60-65 teaches use of high-definition (HD) cameras).


Kumhyr teaches:
The system of claim 2, wherein 
the plurality of investigator user devices comprise mobile devices associated with investigators, detectives, prosecutors, police officers, or administrators authorized to investigate suspects (0023 teaches mobile law enforcement officers 118, where real time would indicate proper devise for real time updates when data is broadcasted as taught in 0034).

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kumhyr (US 2004/0001142) in view of Keiser et al (US 10,050,668) and Griffin (US 2010/0201498).
Claim 11:
Kumhyr (US 2004/0001142) teaches an image recognition server (figure 1 teaches a system that is networked; 0019 teaches detail of surveillance network/system with video cameras, server, storage/database, monitoring station, all which are network together) for identifying an individual in a prison, the image recognition server comprising:
a network interface device configured to communicate with the database, and an investigator user device (figure 1 teaches a system that is networked; 0019 teaches detail of surveillance network/system with video cameras, server, storage/database, monitoring station, all which are network together); and 
a processor configured to (0019-0022 teaches surveillance system with network of video cameras; 0026 teaches pattern recognition system which is view as part of the surveillance system; it is well know that such system composes of processor and requires memories to function)
receive suspect data regarding a suspected individual from the investigator user device (abstract teaches criminal suspect identification by the apparatus and systems; 0004-0005 teaches investigator/law enforcement identifying suspects, but 0008 teaches video surveillance to identifying criminal suspects; 0045 teaches image recognition of suspect(s) such as handheld object/weapons); and
determine whether the suspect data matches the feature data in the database based on a confidence level indicating a degree of a match of the suspect data with feature data associated with an individual of the plurality of individuals (0028-0030 teaches template (suspect data) in a database degree of similarity (degree of matching) reach a defined threshold (confidence level) regarding a “live” template (first individual), where 0040 teaches tag one specific out of individuals (plurality of individuals)); and 
transmit an alert to the computing device in the prison based on the determination (figure 3 and 0032-0035 teaches event trigger/alert regarding matching of suspect identification by security personnel/investigator monitoring with cameras/devices, data is broadcast to dispatcher (who is view as mobile) with still picture with descriptions).

Kumhyr teaches all the subject matter above, but not the following which is taught by Keiser et al (US 10,050,668):
a computing device in the prison (abstract teaches system and method integrated network devices in controlled-environment facility/jails/prison; figure 1 teaches system in prison; figure 6 teaches detail of system).
Kumhyr and Keiser et al are both in the field of image analysis, especially regarding use of surveillance technology, such as cameras with regard to individual of interest such as suspects/inmates, that the combine outcome is predictable. 


Kumhyr and Keiser et al teaches all the subject matter above, but not the following which is taught by Griffin (US 2010/0201498):
a database that stores cryptographically hashed feature data regarding sets of physical features relating to a plurality of individuals, wherein each set of physical features corresponds to a distinct hash value in the cryptographically hashed feature data (0019 teaches database 120 stored biometric (physical features) with cryptographic hash with private key to uniquely (distinct) identifies the biometrics for individuals; 0017 and 0019 teaches biometric such as fingerprint, iris, retinal scan (physical features); 0026 teaches cryptographically hash belonging to distinct individual of the group (individuals)).
Kumhyr, Keiser et al and Griffin are all the field of image analysis of individual of in a location such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify Kumhyr and Keiser et al by Griffin regarding using cryptographically hashed feature data is validated and trust in the signed information is established as disclosed by Griffin in paragraph 0019. 

Claim 12:
Kumhyr teaches:
The image recognition server of claim 11, wherein 
the suspect data comprises data regarding a shape, color, size, position, and intensity of a tattoo or identifying mark for a suspect (0026 teaches biometric data such height, weight, fingerprints, retina patterns, skin and hair color, voice pattern, face that are extracted, where color would include intensity on everything detected/extracted; 0042 teaches scars, tattoos).

Claim 13:
Kumhyr teaches:
The image recognition server of claim 11, wherein determining whether the suspect data matches the feature data in the database comprises:
matching the suspect data with the feature data stored in the database by applying one or more pattern recognition algorithms to the suspect data and the feature data (0026 teaches biometric data/features such height, weight, fingerprints, retina patterns, skin and hair color, voice pattern, face that are extracted for biometric pattern recognition system; 0028 teaches compared to templates in a database).
Griffin teach the following subject matter above: 
cryptographically hashed (0019 teaches database 120 stored biometric (physical features) with cryptographic hash with private key to uniquely (distinct) identifies the biometrics for individuals)

Claim 14:
Kumhyr teaches:
The image recognition server of claim 11, wherein transmit the alert to the computing device in the prison based on the determination further comprises:
transmit the alert to the computing device in the prison in response to determining that the suspect data matches the feature data in the database, wherein the alert activates a mobile application on the investigator user device to display match data identifying the suspected individual as an individual in the plurality of individuals based on the feature data (figure 3 and 0032-0035 teaches event trigger/alert regarding matching of suspect identification by security personnel/investigator monitoring with cameras/devices, data is broadcast to dispatcher (who is view as mobile) with still picture with descriptions; 0023 teaches real time broadcast to mobile law enforcement officers, which means they have mobile device to view the broadcast).
Griffin teach the following subject matter above: 
cryptographically hashed (0019 teaches database 120 stored biometric (physical features) with cryptographic hash with private key to uniquely (distinct) identifies the biometrics for individuals)

Claim 15:
Kumhyr teaches:
The image recognition server of claim 11, wherein transmit the alert to the computing device in the prison based on the determination further comprises:
transmit the alert to the computing device in the prison indicating no match in response to determining that the suspect data does not match the feature data in the database (0058 teaches probability does not teach the defined threshold, no match is confirmed and no new data being appended; 0008 teaches real time broadcasting to law enforcement is view as update with most recent information match or no match; 0023 teaches real time  or recent image, where recent image can be view as no match response; 0042 teaches stranger which is also consider as no match).
Griffin teach the following subject matter above: 
cryptographically hashed (0019 teaches cryptographically hash for individual features such as fingerprint, iris, retinal scan, each is a subset of the cryptographically hashed).

Claim 16:
Kumhyr teaches:
The image recognition server of claim 11, wherein 
the investigator user device comprises a mobile device associated with an investigator, detective, prosecutor, police officer, or administrator authorized to investigate the suspected individual (0023 teaches mobile law enforcement officers 118, where real time would indicate mobile device for real time updates when data is broadcasted as taught in 0034).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kumhyr (US 2004/0001142) in view of Griffin (US 2010/0201498).
Claim 17:
Kumhyr (US 2004/0001142) teaches a method (figures 2-6 teaches flowchart/method) for image recognition of criminals during booking at a prison, the method comprising:
receiving, by an image recognition server, suspect data regarding a suspected individual from a first investigator user device (abstract teaches criminal suspect identification by the apparatus and systems/servers; 0004-0005 teaches investigator/law enforcement identifying suspects, but 0008 teaches video surveillance to identifying criminal suspects; 0045 teaches image recognition of suspect(s) such as handheld object/weapons)
matching, by a processor of the image recognition server, the suspect data with feature data regarding sets of physical feature relating to a plurality of individuals stored in a database based on a confidence level indicating a degree of matching of the suspect data with cryptographically hashed feature data associated with a first individual, where each set of physical feature corresponding to a distinct has value in the has feature data (0028-0030 teaches template (suspect data) in a database degree of similarity (degree of matching) reach a defined threshold (confidence level) regarding a “live” template (first individual), where 0040 teaches tag one specific out of individuals (plurality of individuals); 0045-0046 teaches physical characteristic of suspects using imaging recognition technology with matching specific information (distinct value)); 
in response to the matching, transmitting, by the processor, an alert to the first investigator user device, wherein the alert indicates match data identifying the suspected individual as a first individual based on the feature data (figure 3 and 0032-0035 teaches event trigger/alert regarding matching of suspect identification by security personnel/investigator monitoring with cameras/devices, data is broadcast to dispatcher (who is view as mobile) with still picture with descriptions).
Kumhyr teaches all the subject matter above, but not the following which is taught by Griffin (US 2010/0201498):
cryptographically hashed (0019 teaches cryptographically hash for individual features such as fingerprint, iris, retinal scan, each is a subset of the cryptographically hashed).
Kumhyr and Griffin are all the field of image analysis of individual of in a location such that the combine outcome is predictable. 


Clam 18:
Kumhyr teaches:
The method of claim 17, wherein 
the sets of physical features relating to the plurality of individuals comprise data regarding visual attributes of each individual, wherein the visual attributes of each individual comprise tattoos, piercing, scars, or markings on each individual’s body (0026 teaches biometric data such height, weight, fingerprints, retina patterns, skin and hair color, voice pattern, face (all view as physical features) that are extracted; 0042 teaches scars, tattoos).


Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kumhyr (US 2004/0001142) and Griffin (US 2010/0201498) in view of Keiser et al (US 10,050,668).
Claim 19:
The method of claim 17, further comprising:
Kumhyr further teaches the following subject matter:
capturing a plurality of photographs of each individual using a plurality of cameras arranged (0027 and figure 2 teaches captured images, sample series of images with timed intervals and from slightly different angles for accurate searches)
extracting, by the processor, the sets of physical features relating to the plurality of individuals by performing image processing of the plurality of photographs of each individual (0009 teaches distinguishing physical characteristics extracted from video information as well as images in the stored video; figure 2 and 0027 teaches sampling captured images for distinctive feature extraction step 202, such template is for each person’s/individual face).
Kumhyr and Griffin teaches all the subject matter above, but not the following which is taught by Keiser et al (US 10,050,668):
in a booking room of the prison (abstract teaches system and method integrated network devices in controlled-environment facility/jails/prison/booking room; figure 1 teaches system in prison; figure 6 teaches detail of system; column 10 starting line 60-65 teaches use of high-definition (HD) cameras),
Kumhyr, Griffin and Keiser et al are both in the field of image analysis, especially regarding use of surveillance technology, such as cameras with regarding individual of interest such as suspects/inmates such that the combine outcome is predictable. 
The motivation constitutes applying a known technique (i.e. use of camera or video) to know devices and/or method (i.e. surveillance of individual suspect/inmate) ready for improvement to yield predictable results.

Claim 20:
Kumhyr teaches:
The method of claim 19, wherein capturing the plurality of photographs comprises:
capturing the plurality of photographs from a plurality of angles in the booking room (0027 and figure 2 teaches captured images, sample series of images with timed intervals and from slightly different angles for accurate searches).
Keiser et al teaches:
in the booking room (abstract teaches system and method integrated network devices in controlled-environment facility/jails/prison/booking room; figure 1 teaches system in prison).

Kumhyr teaches:
The method of claim 19, wherein performing image processing of the plurality of photographs of each individual comprises:
analyzing pixels of each photograph in the plurality of photographs (above teaches image that are captured; 0026 teaches where color is consider and 0060 detail digital data which would include image: such that digital image would include pixel and color would be pixel data in well know format such a red, blue and green (RBG));
detecting a region of pixels in at least one of the plurality of photographs that differ in color and intensity values by a predetermined threshold value from an adjacent region of pixels (0026 teaches biometric such as color for hair, skin, retina patterns are well known for the differ in color, which includes intensity, from one region next to another; 0028 teaches defined/predetermine threshold compare to database); and
identifying the region of pixels as a first set of physical features, wherein the first set of physical features comprises data regarding visual attributes of the first individual (above teaches where images are digitalized such that image data extracted are view to be pixels; 0029 teaches the physical features such as height, weight, fingerprint and retina pattern, where such distinctive features are pixel extracted as detailed in 0027), and
wherein the visual attributes of the first individual comprise tattoos, piercings, scars, or markings on a body of the first individual (0042 teaches facial features, skin, hair and eye color, scars, tattoos, jewelry and other accessories…such a characteristic that are identified and evaluated, where the system separate strangers from known persons).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hodge et al (US 2018/0300555) teaches Inmate Tracking System In A Controlled Environment - A monitoring system and a method for operating the monitoring system in an inmate tracking system in a controlled environment is disclosed. The monitoring system receives video and audio data from devices located within the controlled environment and organizes the video and audio data within profiles that allow for searches of the video and audio to be performed. The monitoring system analyzes the video and audio data and generates the profiles to include identified objects associated with the video and audio data.
Lemelson et al (US 6,054,928) teaches Prisoner Tracking And Warning System And Corresponding Methods - A system and method for tracking, monitoring and learning prisoner or parolee behavior involves obtaining prisoner or parolee data and monitoring data for at least one individual prisoner or parolee, storing the prisoner or parolee data and monitored data into a database, learning prisoner or parolee behavior from the prisoner or parolee data and the monitored data in the database, and updating the prisoner or parolee data and the monitored data in the database. Furthermore, the system tracks, monitors, and learns the behavior of the prisoner or parolee by controlling and regulating the permitted/prohibited locations or sectors, the permitted/prohibited location or sector dwell times, the permitted/prohibited travel routes, the permitted/prohibited travel times that the prisoner or parolee spends at or between various locations.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656